DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Status of Rejections
The rejection(s) of claim(s) 5 is/are obviated by applicant’s cancellation. 
New grounds of rejection for claim(s) 13 and 15 are necessitated by applicant’s amendments.
The previous rejections of claim(s) 1-4 and 6-12 are withdrawn in view of applicant’s amendments
Claims 1-4 and 6-17 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, recites the limitation of “at least one claw” followed by a reference to “the claw”, which seems to suggest that there is only one claw. The claim further recites the plate including “a first claw and a second claw”. It is therefore unclear whether the claim requires only one claw or requires two claws.
Claim 1 recites the limitation of “at least one of or a plurality of the clampers” in line 15. The limitation of “one or a plurality of clampers” is introduces in line 5 of the claim. It is unclear whether the latter limitation refers to the same “one or a plurality of clampers” or is introducing a new limitation.
Claim 3 recites the limitation "the claw" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “at least one claw”, “a first claw” and “a second claw” are introduced in claim 1, lines 13-16. It is unclear which claw is being referred to. It should also be noted that the current order of the phrase “hooking on the claw of the main body” is confusing, as it implies that the claw is a part of the main body. It is suggested that the order of the phrase be modified to read, for example, “hooking of the main body on the claw”.
Claim 12 recites the limitation "the clamper" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or a plurality of 
Claim 13 recites the limitation "the clamper" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or a plurality of clampers” is introduced in line 7 in optional plural form. It is unclear which singular clamper is being referred to in the recitation of line 8, or if it applies to each of the “one or a plurality of clampers”.
Claim 14 recites the limitation "the first sealing members" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a first sealing member” is introduced in claim 13, line 5, in singular form, but not as a plural.
Claim 15 recites the limitation "the clamper" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or a plurality of clampers” is introduced in line 7 of claim 13 as an optional plural. It is unclear whether the limitation of claim 15 only applies to a single clamper or if it applies to each of the “one or a plurality of clampers”.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler et al. (U.S. Patent No. 7,727,366), hereinafter Keigler, in view of Yee et al. (U.S. Patent No. 5,135,636), hereinafter Yee.

Keigler does not teach the hook portion including a shaft that pivotably supports the hook main body with respect to the hook base, the shaft extending parallel to the surface of the substrate, the hook main body being pivotably mounted on the hook base and the hook main body being hooked on the claw with a pivotal movement of the hook main body. Keigler does however teach the desire for a force between the hook portion and plate in order to form a barrier for fluid entry (see e.g. Col. 9, line 64-Col. 10, line 3, force between engagement features 70 and member 58 forming a barrier to fluid entry with the workpiece).
Yee teaches an assembly for holding a substrate (see e.g. Abstract) comprising several cam assemblies which provide mechanical holding (see e.g. Fig. 1, cam assemblies 16; Col. 4, lines 13-14 and 18-19), which comprise a base (see e.g. Figs. 1-2, cam follower 30), a main body (see e.g. Figs. 1-2, cam 28) and a shaft that pivotably supports the main body with respect to the base (see e.g. Figs. 1-2, projecting arms 34 which fit into slot 36 of the cam 28, the cam being rotatable; Col. 4, lines 16-19 and 36-39), the shaft extending parallel to the surface of the substrate (see e.g. Figs. 1-2, arms 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook portion of the clamper of Keigler to comprise the rotatable cam assembly structure of Yee, with the hook main body pivotable mounted on the hook base with a shaft, in order to provide an additional mechanical holding force while enabling the hook portion to be easily removed and replaced.
Regarding claim 14, Keigler teaches the first sealing members being mounted on the respective front frame (see e.g. Keigler Fig. 6, inner sealing surface 102; Col. 9, lines 10-12) and rear frame (see e.g. Keigler Figs. 23-24, seal 376 with elastomer member 380; Col. 20, lines 20-21 and 34-39). 
Regarding claim 15, Keigler in view of Yee teaches a part of the clamper being mounted on the front frame via a first elastic supporting member (see e.g. Yee Fig. 1, cam follower 30 with spring 32 which provides downward spring loaded action to cam assembly 16; Col. 4, lines 31-33 and 46-51), and another part of the clamper being mounted on the rear frame via a second elastic supporting member (see e.g. Keigler Figs. 6 and 8A-8C, plate 150/member 58’ mounted on anchor point 158/tooth features 126 of body 38” via springs 154/flex features 114; Col. 11, lines 12-19)

Regarding claim 17, Keigler in view of Yee teaches a second sealing member mounted on the front frame (see e.g. Keigler Fig. 6, sealing groove 94 which may be an elastomeric region on the outer perimeter of ring 42’; Col. 9, lines 3-5), the second sealing member being configured to contact the rear frame (see e.g. Keigler Col. 9, lines 4-7).
Allowable Subject Matter
Claims 1-4 and 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “a position of the second claw along a direction parallel to a pivot axis of the hook main body is different from a position of the first claw along the direction parallel to the pivot axis of the hook main body”. The closest prior art is Greenspan (U.S. Patent No. 5,843,296) and Kitagawa (U.S. Patent No. 4,325,526).

Greenspan does not teach at least one of or a plurality of the clampers including the plate including a second claw, the second claw being configured such that a distance between the front frame and the rear frame when the hook main body is 
Kitagawa teaches a clamp (see e.g. Abstract) comprising a front frame, a rear frame and a locking mechanism engaging the two frames (see e.g. Fig. 2, base board 12 and press board 20 engaged/disengaged with locking mechanism 19; Col. 2, lines 30-38), the locking mechanism comprising a hook portion on one frame of the clamp (see e.g. Fig. 12, engaging hook 22; Col. 3, lines 33-35) and a plate with a first and second claw on the other frame of the clamp (see e.g. Fig. 12, upper hook 23a and lower hook 23b; Col. 3, lines 38-40), wherein hooking on each different claw allows clamping of objects with different heights (see e.g. Col. 3, lines 41-43). However, Kitagawa does not teach the first and second claws having different positions along a direction parallel to a pivot axis of the hook portion, instead teaching them being along the same axis (see e.g. Fig. 14, upper hook 23a and lower hook 23b shown at the same position along a horizontal axis). There is no teaching or motivation that makes having a position of the second claw along a direction parallel to a pivot axis of the hook main body from a position of the first claw along the direction parallel to the pivot axis of the hook main body obvious. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/04/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Greenspan and Dykstra, , have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 9, with respect to the rejection(s) of amended claim(s) 13 under 35 USC 102 over Keigler, regarding the newly added limitations of the clamper, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keigler and Yee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795